Title: To George Washington from William Smith, 5 May 1784
From: Smith, William
To: Washington, George



Most worthy & Hond Sir
Chester, Kent County MarylandMay 5th 1784

In the Name & Behalf of the Visitors & Governors of Washington College and by their Order, I beg Leave to acquaint you that their annual Visitation is to be held on Tuesday May 18th instant. At that Meeting they hope for the Presence of the Visitors in General, who are Gentlemen of the first Distinction from every County on the Eastern Shore of this State. As the General Assembly have dignified this rising Seminary with your Name, & you are a Member of the Body Corporate, your Presence at some one Meeting, if you can make it convenient, is an Honour, which they most earnestly wish for, as it would give the highest Sanction to the Institution & be truly animating to a

numerous Body of youth, who may, at a future Day, make a considerable Figure in the World.
In Hopes of acquitting themselves with some Credit in your Presence, they have in Rehearsal the Tragedy of Gustavus Vasa, the Deliverer of Sweden from Danish Tyranny; & are to be otherwise examined in the Sciences &c.
The Visitors & Governors of the College hope that your Excellency may now be able to determine nearly as to the Day of your Return Southward, and whether you could make it convenient to spend one Day with us in your Way. If Tuesday the 18 should not be the Day on which you could pass thro’ Chester in Maryland or be at the College Visitation, we can by Adjournment make another Day convenient for us, either before or after the 18th.
The Bearer Mr Page is one of the Visitors of the College & will transmit to me, as President of the Board of Visitors whatever Answer you may be pleased to Honour us with. I am Sir, with the profoundest Respect Your most obedt humble Servant

William Smith

